DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-20 are deemed to have an effective filing date of November 21, 2021, as the other parent applications fail to disclose the recess of the first side of the enclosure corresponding to a second portion, that at least a portion of the printed circuit board is in the second portion of the enclosure, and that wires connecting the feedthrough to the coil and plurality of  electrodes cross the periphery of the enclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the top side" in lines 8 and 17.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of “printed circuit board in is” in line 12 of claim 1 is awkward. It is unclear whether this should read “is in”, or, if additional words are missing. Consequently, the scope of the claim is indefinite.
Claim 12 recites the limitation "the head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-11 and 13-16 are rejected because they depend from an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-14, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,960,215. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one of the identified claims is an obvious variant of the ‘215 patent. Claims 1-2 and 5 of the instant application are encompassed by and conflict with claim 1 of the ‘215 patent. With respect to the feedthrough making electrical connection to the coil and another feedthrough making electrical connection to electrodes of the first lead, claim 5 of the ‘215 patent recites that the coil charges the battery and that wires of the lead are connected to the printed circuit board that stimulates nerves; thus, claim 5 inherently has two feedthroughs to make electrical connection.  Claim 3 of the instant application is encompassed by and conflicts with claim 4 of the ‘215 patent. Claims 4-5 of the instant application are encompassed by and conflict with claims 2-3 of the ‘215 patent. Claims 6-9 of the instant application are encompassed by and conflict with claim 6 of the ‘215 patent. Claims 13-14 of the instant application are encompassed by and conflict with claim 5 of the ‘215 patent. Claim 16 of the instant invention is encompassed by and conflicts with claims 1, 5, and 10. Claims 17-19 of the instant application are encompassed by and conflict with claim 14 of the ‘215 patent where it would be an obvious design choice to have two different size openings. Claim 10 of the instant application is encompassed by and conflicts with claim 15 of the ‘215 patent (an angle 10 degrees from the second line equals an angle at the bend from 160 degrees to 170 degrees).

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 10,960,215 in view of US Patent Application Publication No. 2017/0252568 to Reed. 
Claim 10 of the instant application differs from claim 6 of ‘215 patent in that the ‘568 patent fails to expressly claim that the encapsulation material includes a first part that encapsulates the enclosure and a second part that encapsulates the coil, and that the encapsulation material is molded to form a bend between the first and second parts.
However, Reed teaches that an implantable device with a PC board 13” on a first portion and a coil 11 on a second portion where encapsulation material (silicone coating 326- medical grade plastic  [0009] of Reed) (e.g. Figs. 3M-3N and paragraphs [0231] and [0240] of Reed). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an implantable device having the structure of claim 10 of the instant application in view of the teachings of Reed. One of ordinary skill in the art would have modified the implantable device of the ‘215 patent so that the enclosure with the PC board is on one parts of the device and the coil is on another part of the device with a bend between the parts in view of the teachings of Reed that such was a known construction of an implantable device having those components. 
	As to the bend forming an angle within a range from about 160 degrees to about 170 degrees of claim 11, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantable device taught by the ‘568 patent in view of Reed with a bend forming an angle within a range from about 160 degrees to about 170 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
	With respect to claim 12, the ’215 patent teaches the implantable device of claim 6, wherein the encapsulation material includes a biocompatible material for implantation in a human (claim 6 of the ‘558 patent: pulse generator is encapsulated in silicone, which is a well-known biocompatible material for use in humans), but does not expressly claim that the implantable device further includes a magnet configured for use to position an external device against a head proximate to the implantable device. However, Reed teaches that the encapsulation material includes silicone (e.g., paragraphs [0231]-[0236] and [0240] of Reed) and that the implantable device further includes a magnet (Fig. 3M, 302  and paragraph [0240] of Reed) which is used to help secure an external head unit (e.g., paragraph [0226] of Reed). One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an implantable device having the structure of claim 12 of the instant application in view of the teachings of Reed. One of ordinary skill in the art would have modified the implantable device of the ‘215 patent so that the implantable device includes a magnet configured for use to position an external device against a head proximate to the implantable device in view of the teachings of Reed, and because the combination would have yielded predictable results. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,960,215 in view of US Patent Application Publication No. 2006/0222942 to Zhao et al. (hereinafter referred to as “Zhao”). The ‘215 patent differs from the claimed invention in that it does not expressly disclose how the electrical wires are connected to the conductive pins of the feedthroughs. However, Zhao teaches, in a related art: batteries for an implantable medical device, another known approach for coupling tabs/wires to feedthrough pins involves placing a metal sleeve over a conductive pin and crimping or welding the same to the pin. Thus, one of ordinary skill in the art would have recognized that an end of each wire could be connected to a metal sleeve that slides over one of the pins of the feedthrough in view of the teachings of Zhao that such was a well-known engineering expedient in the implantable medical arts for joining wires to conductive pins, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2004/0215280 to Dublin et al. is directed to a telemetry antenna for an implantable medical device with a battery and circuitry, an enclosure to cover the same where the enclosure has a recess with one cutout (see Fig. 1).
	US Patent Application Publication No. 2008/0268720 to Ries et al. is directed to a method for forming a connector assembly for use with an implantable medical device where a hermetically-sealed enclosure or can houses a power supply and electronic circuitry (e.g., paragraph [0020]) where a portion of the enclosure has a recess on one side and a single cutout is formed in the recess where a feedthrough assembly 28 that enables electronic circuitry in the housing to communicate with medical leads 24 (see Fig. 1). This reference fails to teach a coil or antenna and thus, the wiring connecting the coil to a feedthrough.
	US Patent Application Publication No. 2011/0009925 to Leigh et al. is directed to a transcutaneous receiving antenna device for an implant where the enclosure is divided into two portions: stimulator housing 12 and flexible carrier 14 including an antenna/coil 16 where the two portions conform to the shape of the human skull and bend at an angle (see Figs. 4-5).   This reference fails to teach the battery and printed circuitry structure, as well as the recess with at least two cutouts.
	US Patent Application Publication No. 2009/0034769 to Darley et al. is directed to an implantable medical device comprising an enclosure and a printed circuit board for mounting electronic components where the enclosure may have openings or feedthroughs for connecting the implant to other components such as coils and electrode array (see abstract and Fig. 2A). This reference does not have a recess in the surface of its enclosure, nor does it have a battery.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792